Opinion of the Court by
Judge Clarke
Affirming.
This is an action by the Dahnke-Walker Milling Company against C. T. Bondurant to recover damages for a breach of contract. Upon a former appeal of the case a judgment in favor of the plaintiff was reversed upon the ground that the contract was unenforcible by the plaintiff, a foreign corporation, because of its failure to comply witb section 571 of Kentucky Statutes; and tbe cause was remanded for a new trial with directions to direct a verdict for defendant if the evidence should be *387the same as on the first trial. See Bondurant v. DahnkeWalker Milling Co., 179 Ky. 774.
The evidence being the same upon the second trial as upon the first, the trial court in obedience to the mandate of this court directed a verdict for the defendant and dismissed the petition, from which judgment the plaintiff has prosecuted this appeal.
Since no question .of either fact or law, not decided by our former opinion in this ease, is presented by this appeal, and the judgment now appealed from was rendered in obedience to our mandate and in conformity with our view of the law, as fully set forth in that opinion, reported in 179 Ky. 774, and to which we adhere, it is obvious that the judgment must he and it is affirmed.